PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_02_EN.txt. II2

SEPARATE OPINION BY JONKHEER VAN EYSINGA.
(Translation. |

I have been led to the same conclusion as the Court’ s judgment,
but by a somewhat longer road.

The view set forth in the judgment to the effect that the
territories of Crete, including the adjacent islets, and of Samos
were detached from the Ottoman Empire after the Balkan wars
agrees with my own opinion.

On the other hand, I consider that the period at which the
territories in question became detached from the Ottoman Empire
is not the only question which the Court has to decide.

Admitting that the territories of Crete including the adjacent
islets and of Samos were detached from the Ottoman Empire
after the Balkan wars, the question on which the Special Agree-
ment seeks for a decision may be stated as follows: “Whether
the contract concluded on April rst/14th, 1913, between the French
firm Collas & Michel, known as the ‘Administration générale
des Phares de l'Empire ottoman’, and the Ottoman Government,
extending from September 4th, 1924, to September 4th, 1940,
concession contracts granted to the said firm, was duly entered
into and is accordingly operative as regards the Greek Govern-
ment in so far as concerns lighthouses situated in the terri-
tories of Crete, including the adjacent islets, and of Samos,
which were detached from the Ottoman Empire and assigned to
Greece after the Balkan wars.”

The Court has, therefore, to ask itself whether the contract
of April 1st/r4th, 1913, was duly entered into and is accord-
ingly operative as regards the Greek Government in so far as
concerns the lighthouses. in Crete and Samos.

That question cannot be decided by declaring that, since
Crete and Samos were detached from the Ottoman Empire
after the Balkan wars, Article 9 of Protocol XII of Lausanne
of 1923 applies to these territories, and that, in consequenice,
Greece is subrogated as regards the rights and obligations arising
for Turkey out of the concessionary contract of April 1st/14th,
1913, in so far as concerns lighthouses situated in the two
islands. For, according to the judgment of 1934, Article 9 of
Protocol XII of Lausanne “naturally presumes that the conces-
sionary contracts in question are valid contracts’’ and, therefore,
duly entered into (p. 25).

Accordingly, whether the question is regarded from the stand-
point of the text of the Special Agreement or of the judgment
of 1934, the Court is still called upon to decide whether the
contract of April 1st/r4th, 1913, was duly entered into in so
far as concerns the lighthouses in the two. islands.

22
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. VAN EYSINGA II3

In this connection, it should be noted that the Special Agreement
regards the issue submitted to the Court as a question of the
applicability of the principle adopted by the judgment of 1934
to the lighthouses in Crete and Samos. ~

That judgment had decided that the contract of April 1st/r14th,
1913, was duly entered into and was accordingly operative as
regards the Greek Government in so far as concerns lighthouses
situated in the territories assigned. to it after the Balkan wars
or subsequently. The Court had reached that decision by
founding itself on the general constitutional law of the
Ottoman Empire, but it had not expressed its opinion as to
whether this general constitutional law was really operative
in all the territories detached from the Ottoman Empire
and assigned to Greece after the Balkan wars. It was, inter
aha, to the possibility that this might not be the case as
regards certain territories, that the reservation made in the
Court’s judgment of 1934 had referred; the ‘‘questions of fact
and of law’’ which the Court reserved in 1934 have now to
be decided in so far as concerns Crete and Samos. For it
might be found that the autonomous authorities in the two
islands were alone competent to conclude a concessionary con-
tract therein for the lighthouses owing, precisely, to the inter-
national status of wide autonomy enjoyed by these islands.
Whether or not the Parties expressed an opinion on this point,
the Court is obliged to do ‘so both in virtue of the Special
Agreement and of the judgment of 1934. |

The view set forth above in no way invalidates the principle
laid down in the judgment of 1934, a principle about which the
Court is now called upon to declare whether it is applicable to
the islands of Crete and Samos. So far as concerns all the other
territories detached from Turkey and assigned to Greece after the
Balkan wars, the judgment of 1934 has decided, without reserva-
tion, that the contract of April rst/r4th, 1913, was duly entered
into and is accordingly operative in regard to the Greek
Government. And indeed in regard to all these other terri-
tories Greece accepts the principle laid down by the judgment
of 1934. Only in regard to Crete and Samos, territories which
enjoyed a special international status and which had already
been the subject of the reservation preceding the operative
clause of the judgment of 1034, did the question arise whether
the contract of April 1st/r4th, 1013, was duly entered into and
was accordingly operative in regard to the Greek Government.

I consider that this question should be answered in the
affirmative, for the reasons which follow.

The administration of lighthouses is a service which in most
States belongs to their domestic jurisdiction.

But there are cases in ‘which, on the one hand, lighthouses
are imperatively demanded in the interest of international

23
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. VAN EYSINGA II4

navigation, while, on the other hand, the State in whose
territory the lighthouse would have to be operated, is not in
a position to provide for its administration and maintenance.
As a result of this situation, it sometimes happens that the
Maritime Powers come to an agreement with the territorial
State in regard to the operating of a lighthouse. A classic
example is the light on Cape Spartel which marks the entrance
to the Mediterranean for ships coming from the Atlantic;
the operation of that light was regulated under a Convention
concluded at Tangiers in 1865 between the Maritime Powers
and Morocco.

The case of the lighthouses in the Ottoman’ Empire offers
certain analogies. It was after the Crimean War, when the
navies of the Western Powers had had ample occasion to note
the lack of an adequate lighting system on the Ottoman coasts,
that an international commission was appointed to consider
the problem. The Turkish lighthouse service dates from 1856;
and it was in 1860 that MM. Collas and Michel undertook the
service in virtue of the concessionary contract of August 8th/
zoth of that year.

The lighthouse service covers the whole of the Ottoman Empire,
except in so far as certain parts of that Empire are excepted
from it. Here we have a case of an “Imperial interest” which
was primarily a matter of concern to international shipping.
The Powers, and especially Great Britain, gave the Sultan
many proofs of their keen and persistent interest in the matter,
and on more than one occasion made it the subject of. diplo-
matic representations. This international interest was not gov-
erned by any regulation, but the Sultan recognized that it
was an international interest of a very real character (see
Young, ‘‘Corps de Droit ottoman”, 1905, III, pp. 104 ef seq.).

We see here one of the numerous examples of the interest
displayed by foreign Powers in the affairs of the Ottoman
Empire. Better known instances are afforded by the manage-
ment of Public Hygiene, of the Public Debt, the régime of the
Mouths of the Danube and the treatment of foreigners in
general, matters which have in many cases been regulated in
a more formal manner. The international interest thus con-
tinuously manifested tended to preserve the character as “‘Impe-
rial interest” of all these services for which the Sublime Porte
itself had to support the responsibility.

For the rest, there is nothing to show that the administration
of the lighthouses was delegated to the autonomous territories
of Crete and Samos. In order to demonstrate the contrary,
it has been sought to rely on Article 30 of the Constitution of
Crete of 1899 and on Article 36 of the Constitution of 1907.
It is laid down in those Articles that the Prince (the High

24
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. VAN EYSINGA II5

Commissioner) concludes conventions, for which he demands the
vote of the Chamber. I cannot help thinking that the place
occupied by this clause in the Cretan Constitution shows that
it had in view conventions, in the sense of treaties between
States, and not internal conventions of private law or of admin-
istrative law. But even if it were otherwise, the very wide
autonomy enjoyed by Crete was subordinated by the terms of
Article 1 of the Constitutions of 1899 and of 1907 to the condi-
tions. established by the four Great Powers. But it is common
ground that the maintenance of the Sultan’s legitimate rights
formed one of those conditions (see the pro memoria of the Great
Powers delivered to Prince George on March 28th, 1899, French
Memorial, p. 38).

If there is any one sphere in which the protecting Powers
insistently maintained the Sultan’s rights in the island of Crete,
it was that of the lighthouses. At the very outset, the Cretan
Government had raised the question of the lighthouse dues
(Greek Counter-Memorial, p. 25). Though recognizing the conces-
sion extended in 1894, the Cretan Government demanded that
the share of the revenues due to the conceding Government
should be paid to itself and not to the Ottoman Government.
The protecting Powers never admitted these claims. On the
contrary, they persisted in recognizing the Sultan as the com-
petent authority in lighthouse questions in regard to the island
of Crete also. It was to the Imperial Ottoman Government
that the protecting Powers addressed themselves on Septem-
ber 15th, 1911, when there was a demand for additional light-
houses in Crete (French Memorial, p: 23); and the refusal with
which the Cretan Government’s claim was met on May roth,
1912, in the matter of the lighthouse dues, is decisive (Greek
Counter-Memorial, p. 29).

It appears to me that the French Agent was right when he
stated on June 2oth last that the Sultan continued to be the
supreme head of the lighthouse service, which is not a local
public service, but is really an Imperial public service (oral
pleadings, p. 46). This was the case as regards Crete up to the
very end, and there is nothing to show that it was otherwise
in regard to Samos.

For the rest, it is not surprising, when a maritime country
undergoes an evolution in the direction of decentralization—
whether that evolution takes the form of shocks or of ‘‘peace-
ful change”’—that it should be on the maritime coasts that
the power of the former central government continues longest
to subsist, in the territories that have become autonomous.
Many examples of this might be cited. J will merely recall that
in the Treaty regulating the constitutional position of the Irish
Free State, signed in London on December 6th, 1921, between
the British Government and Ireland, the former Government

25
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. VAN EYSINGA I16

reserved for itself very important rights in regard to lighthouses
in the Free State.

It follows from the foregoing that the contract of April rst/rath,
1913, extending the concession to September 4th, 1949, was
duly entered into and is accordingly operative as regards the
Greek Government in so far as concerns lighthouses situated
in the territories of Crete, including the adjacent islets, and
of Samos, which were detached from the Ottoman Empire and
assigned to Greece after the Balkan wars.

(Signed) v. EYSINGA.

26
